/022/S
                          no. /Wk             *!* *•         $$% $** $% %
                      '•&   9% .''•-'V    ^                                    NO. fryW-orWa^c R

                                             IN THE


                            COURT OF CRIMINAL APPEALS


                                            OF TEXAS


                      Tx*>b\h,* (Tart (V^^C-fiK
                            ly earl   (Yxc^^Qi ir-
                                      [APPELLANT]

                                            Petitioner




                                 THE STATE OF TEXAS



                        Petition in Cause No.ft \^Si± -tVOfrom the
                  (g^f Judicial District Court oftia.(d    county, Texas and
              Case No. 07->^ - exHa^-CR in the Court of Appeals for the Seventh
                             Supreme Judicial District of Texas


                       gf     flftNArillo TovaS>

                     PETITION FOR DISCRETIONARY REVIEW


                   TO THE HONORABLE JUDGES OF THE COURT OF
                            CRIMINAL APPEALS OF TEXAS:


          [APPELLANT] petitions the Court to review the judgment affirming his conviction

for the             degree felony oftfyOO \u\itiS         and punishment assessed at P* ***** '
                                        \
yea*s confinement in the TDCJ-ID.
                    STATEMENT REGARDING ORAL ARGUMENT


        The grounds for review set forth in this petition concern ~7\*~ YY[c^ia.c/£^

        Oral argument would be helpful to the Court in determining an important

 constitutional issue, i.e.,                                                                    .

                               STATEMENT OF THE CASE


        The issues in this case concern Ti^ jfVWflA fa**-*'                                 •

                       STATEMENT OF PROCEDURAL HISTORY

        Petitioner was charged by indictment with the $QQ^ degree felony offense of

>"uQfg_4V\ftyv4faDQ bjlteS j\#rf fThe jury convicted Petitioner of the offense of
 \Uai|j| pfapgri^        and sentenced Petitioner to aterm in the Texas Department of Criminal
 Justice - Institutional Division for a period of j-O fv.5A-lpi<>        . Petitioner appealed

 the conviction to the Seventh Court of Appeals.

         The Seventh Court of Appeals rendered its decision affirming Petitioner's conviction

 on ^Timi ffi l9m /^ . No motion for rehearing was filed by Petitioner.
                                QUESTIONS FOR REVIEW

         1.




                                         ARGUMENT




                                   PRAYER FOR RELIEF
       WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this Court grant this

petition, and upon reviewing the judgment entered by the Seventh Court of Appeals, reverse

the judgment of the Court of Appeals and remand this cause with instructions to




                                             Respectfully submitted,




                                              APPELANT],
                                             [APPEL              PETITIONER                                      Court of appeals;
                     g>ebentlj JBtetrtct of Cexaa at gfotarillo

                                     No. 07-14r00425-CR



                      TIMOTHY EARL MANGRAM, APPELLANT

                                              V.


                           THE STATE OF TEXAS, APPELLEE


                           On Appeal from the 64th District Court
                                     Hale County, Texas
         Trial Court No. A19552-1310, Honorable Robert W. Kinkaid, Jr., Presiding


                                       June 30,2015

                             MEMORANDUM OPINION

                Before QUINN, CJ., and CAMPBELL and HANCOCK, JJ.


      Appellant, Timothy Earl Mangram, entered a plea of guilty on February 12, 2014,

to the offense of theft of property with a value of $1,500 or more but less than $20,000.1
Pursuant to a plea agreement, the trial court found the evidence sufficient to find

appellant guilty; however, the trial court deferred final adjudication and placed appellant

on community supervision for a period of five years. Subsequently, on April 14, 2014,

the State filed a motion to adjudicate appellant guilty.          Trial on the State's motion

      1See Tex. Penal Code Ann. § 31.03(a), (e)(4)(A) (West Supp. 2014).
occurred on November 7, 2014, and appellant entered a plea of true to one allegation

contained in the State's motion to adjudicate.              Ultimately, the trial court found all six

allegations true and, after a separate punishment hearing, assessed appellant's

punishment at confinement in a State Jail Facility for 20 months. Appellant appeals the

trial court's judgment. We will affirm.


       Appellant's attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment.


        By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,
109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.2




        2 Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant's right to file a pro se petition for discretionary
review. See Tex. R. App. P. 48.4.
                                                                                      FILE COPY




   BRIAN QUINN
    Chier'Jusrice
                                   (Hmxxi ofappeals                                VIVIAN LONG
                                                                                        Clerk


JAMES T. CAMPBELL
      Justice
                                   Js>enentl] ^talrfct of©exaa                   MAILING ADDRESS:
MACKEY K. HANCOCK               Potter (Eountg (Eourta £@utlnmg                    P. O. Box 9540
                                                                                     79105-9540
       Justice
                                  501^. ,3)jtIImon>,^wte 2-                                                                                       FILE COPY




                                     No. 07-14-00425-CR



Timothy Earl Mangram                                 From the 64th District Court
  Appellant                                            of Hale County

v.                                                   June 30, 2015

The State of Texas                                   Opinion by Justice Hancock
     Appellee

                                     JUDGMENT


         Pursuant to the opinion of the Court dated June 30, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

         Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

         It is further ordered that this decision be certified below for observance.


                                             oOo
      Counsel has certified that he has provided appellant a copy of the Anders brief

and motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).

The Court has also advised appellant of his right to file a pro se response. Additionally,

appellant's counsel has certified that he has provided appellant a copy of the record to

use in preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20

(Tex. Crim. App. 2014). Appellant has filed a response.


      We have reviewed this response by appellant.         We have found no arguable

grounds contained in the response. Appellant's sole contention is that the State alleged

more instances of failing to meet curfew than actually occurred.     However, appellant

does not address any of the other terms and conditions of community supervision that

the State's motion to adjudicate addresses.     Proof of violation of a single term and

condition of community supervision is sufficient to support a trial court's decision to

adjudicate. See Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.]

1980). Accordingly, appellant fails to raise an arguable ground in his response.

       Counsel's motion to withdraw is hereby granted, and the trial court's judgment is

affirmed.




                                                Mackey K. Hancock
                                                      Justice


Do not publish.
3> £' 'O ^        CT



         - 2. £
         v ^ 55-
     6

             *•   -
                           •: -\




              *3>




                      Lr